  Case 4:15-cv-00050-JAJ-HCA Document 126 Filed 10/24/18 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION
________________________________________________________________________
                                          )
DUSTIN BURNIKEL,                          )
                                          )
        Plaintiff,                        )      Case No. 4:15-cv-00050
                                          )
v.                                        )
                                          )
MICHAEL FONG, individually and in his )
official capacity as a law enforcement    )
officer with the Des Moines Police        )      JOINT STATEMENT
Department; GREG WESSELS,                 )      OF THE CASE
Individually and in his official capacity )
As a law enforcement officer with the     )
Des Moines Police Department; and         )
CITY OF DES MOINES, IOWA,                 )
                                          )
                Defendants.               )
                                          )___________________________________
        COME NOW, the parties and submit to the Court their joint statement of the case

pursuant to Fed. R. Civ. P. 16€ and LR 16.1:


                                  Statement of the Case

This is a civil case brought by the Plaintiff, Dustin Burnikel against the Defendants
Michael Fong and Gregg Wessels, police officers employed by the Des Moines Police
Department.

Mr. Burnikel asserts a claim of “excessive force” in violation of the Fourth Amendment
to the United States Constitution against Mr. Fong and also Mr. Wessels. Mr. Burnikel
also asserts that the officers each committed a “battery” against him in the process of
arrest. Mr. Fong and Mr. Wessels deny these claims.

Mr. Burnikel has also brought a claim of a “false arrest” under the Fourth Amendment to
the United States Constitution against Mr. Fong and also Mr. Wessels. Mr. Burnikel
further asserts that the officers each subjected him to a “malicious prosecution” for
alleged criminal violations. Mr. Fong and Mr. Wessels also deny these claims.

You have been chosen and sworn as jurors to try the issues of fact related to the
plaintiff’s claims. In making your decision, you are the sole judges of the facts. You
must not decide this case based on personal likes or dislikes, generalizations, gut feelings,

                                             1
  Case 4:15-cv-00050-JAJ-HCA Document 126 Filed 10/24/18 Page 2 of 3



prejudices, sympathies, stereotypes, or biases. The law demands that you return a just
verdict, based solely on the evidence, your individual evaluation of that evidence, your
reason and common sense, and these Instructions. Do not take anything that I have said
or done or that I may say or do as indicating what I think of the evidence or what I think
your verdict should be.

You should consider and decide this case as an action between persons of equal standing
in the community, of equal worth, and holding the same or similar stations in life. All
persons, including the Plaintiff, Mr. Burnikel, and the Defendants, Mr. Fong and Mr.
Wessels, stand equal before the law, and each is entitled to the same fair consideration.

/s/ James R. Wyrsch                                  __/s/John O. Haraldson___
James R. Wyrsch                                      John O. Haraldson
Javad M. Khazaeli                                    Assistant City Attorney
Kiara N. Drake                                       City of Des Moines
KHAZAELI WYRSCH LLC                                  400 Robert D. Ray Drive
911 Washington Ave., Suite 211                       Des Moines, IA 50309-1891
St. Louis, MO 63101                                  (515)283-4072
Telephone: 314-288-0777                              Facsimile: (515)237-1748
james.wyrsch@kwlawstl.com                            joharaldson@dmgov.org
(Admitted Pro Hac Vice)
                                                     ATTORNEY FOR DEFENDANTS

/s/ Justin K. Swaim
Justin K. Swaim AT0007788
Swaim Law Firm, P.L.L.C.
701 13th Street, Suite 2
West Des Moines, IA 50265
Telephone: 641-777-5120
Facsimile: 515-777-1127
justin@swaimlawfirm.com

ATTORNEYS FOR PLAINTIFF




                                             2
  Case 4:15-cv-00050-JAJ-HCA Document 126 Filed 10/24/18 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on, October 24, 2018, I electronically filed
the foregoing with the Clerk of Court using the CM/ECF system and a true copy of the
foregoing was electronically sent via the Clerk of Court.


                                                        /s/ John O. Haraldson
                                                     John O. Haraldson
                                                     Assistant City Attorney




                                             3
